Citation Nr: 0529589	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  95-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In January 1998, the Board remanded the case for further 
evidentiary development.  In September 1999, the Board denied 
he claim.  The veteran appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
February 2001, the Court vacated the Board's September 1999 
decision and remanded the matter for readjudication.  In 
February 2002, the Board denied the veteran's claim.  
Thereafter, the veteran appealed the Board's February 2002 
decision to the Court.  In February 2003, the Court vacated 
the Board's February 2002 decision and remanded the matter 
for readjudication.  In October 2003, the Board remanded the 
case for compliance with the Court order and with the 
Veterans Claims Assistance Act of 2000 (VCAA).


FINDINGS OF FACT

The veteran did not have a bilateral knee disorder during 
active service and his current bilateral knee disorder is not 
related to an incident in service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a bilateral knee 
disorder.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC) and the supplemental statement of 
the case (SSOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter of July 2004 explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in January 1995 and 
SSOC issued in February 2005.  The basic elements for 
establishing service connection have remained unchanged 
despite the changes in the VCAA.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
veteran was informed of the evidence needed to substantiate 
his claim in the February 2005 letter and was asked to 
"provide [the RO] with any evidence or information you may 
have pertaining to your claim."  Thus the Board finds that 
the letter as a whole complied with the requirements and that 
each of the four content requirements of a VCAA notice has 
been fully satisfied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains some of the appellant's 
service medical records and all available private medical 
records.  The veteran was afforded a Travel Board hearing.  
The Board notes that not all of the veteran's service medical 
records have been associated with the claims file.  In March 
1992, the RO requested the service medial records from the 
National Personnel Records Center (NPRC).  NPRC responded 
that the veteran was assigned to the National Guard and the 
records request should be sent to the unit.  In 1992, the RO 
sent the veteran a letter asking his help in obtaining these 
records.  The veteran did not respond.  However, at the 
Travel Board hearing the veteran was asked if he had "any 
additional evidence that relates the knee disabilities back 
to service," to which the veteran replied that he did not.  
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The following analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  
Although the file does not contain all of the service medical 
records, the Board finds that all of the evidence needed to 
substantiate the veteran's claim has been obtained.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Factual Background

In May 1991, the veteran filed a claim for compensation.  The 
document was silent for a knee disability.

In September 1991, a VA examination disclosed that there was 
no specific limitation of motion, atrophy or swelling of any 
joint.

In a letter dated in August 1994 from Dr. Roth, D.C., the 
veteran's private chiropractor, states that the veteran had 
knee instability, with apparent medial meniscus tearing, 
bilaterally.  He further noted that the veteran provided a 
history of knee problems as a result of repeated parachute 
jumps in service.  

Private medical records dated in January 1995 show that the 
veteran underwent a right knee arthroscopy and medial 
menisectomy.  

During a September 1997 Travel Board hearing, the veteran 
testified that he experienced pain in his knees on motion and 
that his knees ached, popped out of place, and swelled up 
during service.  He reported that he had carried a field pack 
and had been a foot soldier.

In October 2003, Dr. Roth, D.C., reported that the veteran 
had been a patient since October 1991 at which time he 
complained of neck torticollis, bilateral knee pain, and 
chronic low back pain.  Examination disclosed bilateral knee 
instability.

An MRI of December 2004 shows mild chondromalacia in the 
lateral and medial facets of the patella, and large bucket 
handle tear of the medial meniscus.

Via numerous letters and statements, the veteran has alleged 
that he did not have any problems with his knees prior to 
service and that his current knee problems started while in 
service as a result of his duties while on active duty as an 
Infantry soldier.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Analysis

The veteran has asserted that his current bilateral knee 
disorder started in service, mainly during his time as an 
Infantry soldier when he was out in the field and his knees 
would ache, swell up and when he experienced the knees 
popping out of place.  However, the first diagnosis of record 
of a bilateral knee disorder was made in October 1993, over 2 
years after active service.  While the veteran has asserted 
that his knee problems started in service, he is not 
competent to state the etiology of his current knee disorder, 
nor is he competent to relate it to service.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  

The Board notes that the veteran's private chiropractor, Dr. 
Ruth, D.C., seems to suggest in his letter of October 1993 
that the veteran's current knee disorder started while in 
service as a result of repeated parachute jumps.  However, 
this was based on history provided by the veteran, and, is 
therefore, not competent medical evidence of a nexus to 
service.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  

The Board recognizes that the service medical records have 
not been associated with the claim file.  However, the 
veteran was asked at the Travel Board hearing whether he had 
any evidence of treatment for or complaints of knee problems 
while in service, and the veteran stated that he did not.  
Therefore, by the veteran's own admissions, there is no 
evidence of a knee disability to be chronic in service.  

The evidence supporting the veteran's claim is his own 
assertion of in-service swelling of his knees, popping of his 
knees and pain, the evidence showing that he currently has 
chondromalacia of the left knee, that he has had to have a 
right knee arthroscopy, and Dr. Ruth's letter.  The evidence 
against the veteran's claim is that there is no record of a 
chronic disorder during service and no competent medical 
evidence relating the current disorder to service.  More 
importantly, the Board notes that when the veteran filed his 
original claim for service connection for a back disability 
in August 1991, he did not mention a knee disorder.  
Furthermore, in a VA examination of September 1991, the 
veteran made no mention of a knee disorder, and the examiner 
found no specific limitation of motion, or swelling of any 
joint.  This is negative evidence against the veteran's 
claim.  The Board considers this evidence more probative than 
the veteran's current assertions that his bilateral knee 
disorder is related to service.  His silence, when otherwise 
speaking, constitutes negative evidence.  The Board also 
notes that the veteran had an opportunity to submit the 
complete records of Dr. Roth.  In 1993, Dr. Roth reported 
that the veteran had been seen for knee pains reporting that 
problems began after repeated parachute jumps.  A statement 
form Dr. Roth establishes that the clinical records are not 
available.  However, this 1993 statement is unsupported by 
the 1991 records and is far less probative than the VA 
examination disclosing no specific limitation of motion, 
muscular atrophy or swelling of any joint.  

In summary, the evidence shows that the veteran did not have 
chondromalacia or any other bilateral knee disorder during 
active service, and that his current knee disorder is not 
related to active service.  Accordingly, the Board concludes 
that a bilateral knee disorder was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  


ORDER

Service connection for bilateral knee disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


